DETAILED ACTION 



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The Applicant’s request for consideration under AFCP 2.0 submitted along with the Applicant’s Response, filed on 05/16/22, has been entered.
According to the Response, claims1-20 were pending.  Claim 1 has been amended.  Claim 21 has been added.  Therefore, claims 1-21 are now pending.

Response to Arguments
The Applicant’s amendments with respect to rejection of claims under § 112(b) have been fully considered and are persuasive.  Therefore, the claim rejections have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A method of fulfilling orders by making products available in order units by picking from product units in a storage facility, comprises: 

a routing conveyor;



area conveyor, wherein the automated storage and retrieval racking area comprises:

a storage racking comprising a plurality of multilevel storage racks in which product units are stored, wherein the plurality of multilevel storage racks is disposed back-to-back in pairs and have a storage racking aisle between the pairs;

at least one shuttle provided for each storage racking aisle, the at least one shuttle configured to store and retrieve product units from at least one of the plurality of multilevel storage racks and multilevel storage racks, wherein directly exchanging products units between two adjoining multilevel storage racks comprises transferring product units from a source storage rack to an adjacent destination storage rack via cross conveyance locations in the storage racks themselves using only the at least one shuttle;

at least one storage-entry conveyor , wherein the at least one storage-entry conveyor is connected to the routing conveyor;

at least one storage-exit conveyor for retrieving , wherein the at least one storage-exit conveyor is connected to the routing conveyor; and

at least one lift configured to transfer product units from a storage level of at least one of the plurality of multilevel storage racks to the at least one storage-exit conveyor; and

at least one fully or semiautomatic picking station for picking from product units into order units for fulfilling orders, wherein product units are fed by the at least one storage-exit conveyor and 



wherein the method comprises: 

reassigning by a system controller order fulfillment to the routed products order picking area for parallel order fulfillment by use of the routing conveyor for fulfillment of orders requiring products from product units requiring many exchanges to be performed by the least one shuttle between adjoining storage racks based on the number of exchanges to be performed;

discharging the product units requiring many exchanges via cross conveyance locations for fulfilment of a specific order from the automated storage and retrieval racking area to the routed products picking area via the routing conveyor;

supplying the product units requiring many exchanges via cross conveyance locations for fulfilment of a specific order to the routed products order picking area as donor product units; 

supplying the routing conveyor with order units picked at the manual picking stations of the routed products order picking area; and

discharging finished order units via the routing conveyor.


Allowable Subject Matter
Claims 1-21 are allowed.
The following is the examiner’s statement of reasons for allowance: independent claim 1 is on an order fulfillment method and recites, in part, “at least one shuttle provided for each storage racking aisle, the at least one shuttle configured to store and retrieve product units from at least one of the plurality of multilevel storage racks and directly exchange product units between two adjoining multilevel storage racks, wherein directly exchanging products units between two adjoining multilevel storage racks comprises transferring product units from a source storage rack to an adjacent destination storage rack via cross conveyance locations in the storage racks themselves using only the at least one shuttle … wherein the method comprises: reassigning by a system controller order fulfillment to the routed products order picking area for parallel order fulfillment by use of the routing conveyor for fulfillment of orders requiring products from product units requiring many exchanges to be performed by the least one shuttle between adjoining storage racks based on the number of exchanges to be performed [and] discharging the product units requiring many exchanges via cross conveyance locations for fulfilment of a specific order from the automated storage and retrieval racking area to the routed products picking area via the routing conveyor.”  These limitations either individually or in combination when considering the claim as a whole were not found in the prior art.  
The closest prior art is US Pub. No. 2016/0229633 to Yamashita which discloses an order fulfillment system comprising both automated and manual pick stations for receiving product units from automated storage and retrieval areas.  However, Yamashita does not teach or suggest, for example, reassigning order fulfillment tasks at various pick stations based on the number of exchanges to be performed in the automated storage and retrieval areas, much less a shuttle configured to exchange products units between two adjoining storage racks.  Therefore, claim 1 is allowable as well as claims 2-21 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655